Citation Nr: 0520667	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for status post 
inguinal hernia, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for status post right 
orchiectomy.

3.  Entitlement to service connection for a left testis 
condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

This matter comes before the Board of Veterans'Appeals 
(Board) from a June 2003 rating decision by the RO in Newark, 
New Jersey, which denied service connection for status post 
right orchiectomy and a left testis condition and denied an 
increase in a noncompensable rating for status post inguinal 
hernia.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating for status 
post inguinal hernia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran maintains that disabilities in issue were 
exacerbated while on active military service.  Service 
medical records (SMRs) furnished by the National Personal 
Records Center (NPRC) reflect that the veteran apparently 
underwent a hernia operation and a right orchiectomy during 
service at Walson Army Hospital in Fort Dix, New Jersey in 
1961.  However, hospital records regarding these surgeries 
are not on file.  The Board is of the opinion that another 
attempt should be made to obtain these records. 

The veteran contends that he is entitled to a higher initial 
rating for status post inguinal hernia.  The most recent VA 
examination of the genitourinary systems was conducted in 
August 2001.  In his substantive appeal the veteran reported 
pain in the groin area.  The Board is of the opinion that a 
current examination is warranted. 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should request the veteran to 
furnish the approximate month and year of 
his inservice surgery and the name of the 
medical facility where the operation was 
performed 

2.  The RO should request the NPRC to 
conduct a search for any additional 
medical records pertaining to treatment 
prior to October 1961, to include the 
hospital records pertaining to the 
veteran's surgery reportedly performed at 
the Walson Army Hospital, Fort Dix, New 
Jersey, in 1961.  The RO should also 
request Walson Army Hospital to conduct a 
search for the hospital records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the current severity of the 
service-connected postoperative status 
inguinal hernia.  The examiner should 
review the claims folder prior to 
completing the examination report.  All 
tests and studies deemed necessary should 
be conducted.  The examination report 
should contain a detailed account of all 
complaints, symptoms and findings 
associated with the service-connected 
postoperative status inguinal hernia, to 
include a description of the surgical 
scar.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims.  
If the benefits sought are not granted, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




